Title: To George Washington from Ebenezer Hazard, 16 October 1782
From: Hazard, Ebenezer
To: Washington, George


                  
                     Sir,
                     Philadelphia October 16th 1782.
                  
                  By Letters from Col. Pickering, Mr Loudon, and Mr Alvey, I find that various Difficulties are of late started respecting the Dragoons who carry, and escort the Mail between Morris Town and Fishkill: Col. Pickering wishes me to furnish them with Forage on the Road; and your Excellency will observe from the enclosed, that it is now proposed that they shall not carry, but merely escort the Mail.  As the Incomes of my Department will but barely defray present Expences, although the Post goes no farther Southward than to Petersburg, I could not comply with Colonel Pickering’s Desires, were there no Impropriety or Irregularity in it; much less can I employ a stated Postrider, and, at the same Time, furnish the Dragoons with Money to defray travelling Expences, which, for the last Quarter, have been at the Rate of One hundred and sixty Pounds per Annum.  I am therefore reduced to the Necessity of troubling your Excellency upon this Subject, and requesting your Opinion whether Dispatches to and from Head Quarters will be safe, between Morris Town and the Army, if carried by an unguarded Postrider: should your Excellency think they will, I shall be happy in saving the Money we are now obliged to advance for the Dragoons Expences; but if otherwise, I must request your Excellency will order that the Escort shall be continued, and that one of the Dragoons shall carry the Mail, whereby the Expence of a stated Post Rider will be saved.  I cannot conceive why the Weight of the Mail should have been mentioned, as it is not greater when carried by a Dragoon’s Horse than when carried by any other; and as the Escort consists of five Persons, their Horses may bear the Weight alternately, by which Means each of them will carry it but once in five Weeks, and receive no Injury from it were it as great as is alledged in Mr Alvey’s Letter; but the Fact is, it is very trifling.  I have the Honor to be, very respectfully, You Excellency’s most obedient, and very humble Servant
                  
                     Ebenr Hazard
                     
                  
                Enclosure
                                    
                     
                        Dr sir
                        Camp 10th Octb. 1782
                     
                     I Just this moment receiv’d a relief of five horsemen, to go in the place of those who have went with the Mail, for this sometime past, They have Orders from the Commanding Officer of the Regmt & Baren Stuben not to carry the Mail on Their horses, as hitherto, but only to escort it as these Orders are such, & they refuse to carry it, I would therefore be glad that You wd inform either Me, or Mr Louden (or both) by the return of Post, in what manner the Mail is to be Conducted.  the reesen for the above Orders are, they say the Mail is heavy; & has killed half the horses in ther Regmt if You have the Resolution of Congress, or Order of the Board of War, respecting the horsemen going with or carrying the Mail will thank You to send it to me.  As it may serve to convince some One or other that there is an Order for the purpose.  With Complements to Mr Brysen I am sir in haste With much esteem Your very hum. Serv.
                     
                        Jno. D. Alvey
                     
                     
                        What I mean by conducting the Mail is, wether there must be a Post Rider got to go with them & to carry it—As the Mail is much expos’d for the want of locks will thank You to send Me a Couple—We have nothing new.
                     
                     
                  
                  
               